Title: Proclamation on Recent Crimes against the Cherokees, 12 December 1792
From: Washington, George
To: 



[Philadelphia, 12 December 1792]

WHEREAS I have received authentic information, that certain lawless and wicked persons, of the western frontier, in the state of Georgia, did lately invade, burn and destroy, a town belonging to the Cherokee nation, altho’ in amity with the United States, and put to death several Indians of that nation; and whereas such outrageous conduct, not only violates the rights of humanity, but also endangers the public peace; and it highly becomes the honor and good faith of the United States to pursue all legal means for the punishment of those atrocious offenders; I have therefore thought fit to issue this my proclamation, hereby exhorting

all the citizens of the United States, and requiring all officers thereof, according to their respective stations, to use their utmost endeavours, to apprehend and bring those offenders to justice. And I do moreover offer a reward of Five Hundred Dollars, for each and every of the above named persons, who shall be so apprehended and brought to justice, and shall be proved to have assumed and exercised any command or authority among the perpetrators of the crimes aforesaid, at the time of committing the same.
In testimony whereof, I have caused the seal of the United States to be affixed to these presents, and signed the same with my hand. Done at the city of Philadelphia, the twelfth day of December, in the year of our Lord, one thousand, seven hundred and ninety-two, and of the Independence of the United States the seventeenth.

Go. Washington.
By the President,Th. Jefferson.

